Title: From Alexander Hamilton to Samuel Dexter, 8 August 1800
From: Hamilton, Alexander
To: Dexter, Samuel



New York, August 8th, 1800.
Dear Sir,

Major Rensselaer, who was the eldest captain of dragoons before the late augmentation of the army, was under that augmentation promoted to a major. He has some time since devoted himself to military affairs, as a profession for life, and is unwilling to quit. For my part I have conceived there was a discretion in the president on this subject, which may be exercised in favour of the major. A field officer for the cavalry appears to me in every view proper. For the character of Major Van Rensselaer, as an officer, I refer you to Gen. Wilkinson, with whom he served. The inquiry I know will result greatly in his favour, and as a man, there is none more worthy: he is a kinsman of Mrs. Hamilton.
With esteem and regard

A. Hamilton
The Hon. Samuel Dexter, Secretary of War.
